Mr. Presiding Justice Taylor delivered the opinion of the court. 3. Bills and notes, § 159*—when consideration for guaranty of note must be shown. Where a guarantor indorses a note after a legal delivery to the payee is consummated a consideration must be shown, unless it appears that it was agreed between the maker,. the payee and the indorser that the latter should guarantee the note. 4. Appeal and error, § 1410*-—when finding not disturbed as against weight of evidence. A finding that there was not such a valid contract of extension of the note sued on' as to release defendant as guarantor on the note, held not clearly against the weight of the evidence, in an action to recover against the guarantor. 5. Bills and notes—when release of guarantor shown. Evidence held insufficient to show a release of defendant as guarantor on the note sued on by reason of a composition of the plaintiff with the maker of the note.v